IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                            No. 96-31184
                        Conference Calendar
                         __________________

ADAIR D. JONES,

                                      Plaintiff-Appellant,

versus

LOUISIANA STATE BAR ASSN. ET AL.,

                                      Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 96-CV-3463
                        - - - - - - - - - -
                           April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Adair D. Jones appeals the district court’s dismissal of his

civil rights action as frivolous under the doctrine of res

judicata.   We have carefully reviewed the record and Jones’s

brief and hold, essentially for reasons stated by the magistrate

judge, that the district court did not abuse its discretion in

dismissing the complaint as frivolous.   See Jones v. Louisiana

State Bar Assn. et al, No. 96-3463-B-M2 (M.D. La. Sept. 26, 1996)

(unpublished); see also Graves v. Hampton, 1 F.3d 315, 319 (5th




     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 96-30236
                               -2-

Cir. 1993); Wilson v. Lynaugh, 878 F.2d 846, 850 (5th Cir. 1989).

The district court’s judgment is

     AFFIRMED.